Matter of Reid v Ward (2014 NY Slip Op 07266)





Matter of Reid v Ward


2014 NY Slip Op 07266


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Gonzalez, P.J., Mazzarelli, Andrias, DeGrasse, Clark, JJ.


3709/13 13321 4300] 13320

[*1] In re Cory Reid, [M-4597 & Petitioner,
vHon. Laura A. Ward, et al., Respondents. 
In re Cory Reid, Petitioner, -against-Hon. Michael J. Obus, et al., Respondents.


Cory Reid, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for Hon. Laura A. Ward and Hon. Michael J. Obus, respondents.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented applications to this Court praying for orders, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceedings, and due deliberation having been had thereon,
It is unanimously ordered that the applications be and the same hereby are denied and the petitions dismissed, without costs or disbursements.
ENTERED: OCTOBER 23, 2014
CLERK